Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 16, 2011, convicting him of assault in the second degree and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the defendant’s purported waiver of his right to appeal was invalid (see People v Salgado, 111 AD3d 859 [2013]; People v Nugent, 109 AD3d 625 [2013]; People v Gheradi, 68 AD3d 892, 893 [2009]; People v Boustani, 300 AD2d 313, 314 [2002]).
The defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668 [1984]; People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v Brown, 135 AD3d 870 [2016]).
Although the defendant’s purported waiver of his right to appeal does not preclude review of his remaining contentions, those contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction.
Chambers, J.P., Roman, LaSalle and Barros, JJ., concur.